DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim recites the limitation the control unit (110) in line 3 and the withdrawal conduit (70) in line 7.  There is insufficient antecedent basis for these limitations in the claim, as neither claim 15 nor claim 1, to which it depends, introduce these features.  As best understood a withdrawal conduit (70) is first introduced in claim 12, and a control unit (110) is first introduced in claim 5.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schnabel et al (US 4,863,609).
Examiner notes that intended use language in apparatus claims is not accorded patentable weight where the statement of intended use does not distinguish over the prior art apparatus (MPEP 2114.II).
With respect to claim 1, Schnabel teaches a system for separation of protein mixtures using membrane filters [Abs] including arrangements with provision for dilution [Fig. 1] which include multiple filtration stages with access to dilution as well as feed and discharge lines [Col. 2 line 48-Col. 3 line 15]; in the illustrated embodiment, the system is employed to treat blood from a patient, but it is also taught as useful for treatment milk, fermentation mixtures, and other protein-containing mixtures [Col. 2 lines 14-23].

    PNG
    media_image1.png
    687
    516
    media_image1.png
    Greyscale

Given the broadest reasonable interpretation, the system taught by Schnabel anticipates or at minimum renders obvious the structure of the claimed invention.  The system includes a supply conduit connected to a suitable supply (line feeding the system, to step “I. Filter”), two concentration filters (“2. Filter” and “3. Filter”) both in communication with the supply conduit, as well as suitable conduit representing a “concentration section” upstream of the filters, a discharge conduit (discharge out of the system, left side, after the large loop) which could connect to a discharge unit (e.g. in an example, a patient or suitable collection unit for e.g. milk or fermentation embodiments).
The system further includes a dilution loop (“II. Dilution Cycle”).  Although in use the dilution loop flows forward through the filters, because it is a loop it would be capable of being directed in the reverse direction through the filters.  As such, the dilution loop properly satisfies the claim requirements for at least one infusion line which is connectable to an auxiliary fluid source and to the concentration circuit in the manner claimed, i.e. such that it would be capable of connecting directly or indirectly to the second end of the two concentration filters (i.e. downstream ends) and flowing fluid from the downstream ends, crossing the filters, to the upstream ends (i.e. reverse direction through the loop).  The discharge access is connected directly or indirectly to the second end of the two concentration filters (i.e. downstream ends) via the large loop.  Examiner notes that the term “fluid communication” regarding the infusion and discharge lines does not exclude the presence of an intervening structure, so e.g. the discharge line is properly in fluid communication with both the first and second filters.
The direction of flow is drawn to the intended use of the claimed device and does not distinguish structurally.  Further, examiner notes that the dilution solution is also taught as being used for backwashing of membranes [Col. 2 lines 31-34] such that reverse flow of the manner intended by the instant invention would be directly employed during the use of Schnabel’s taught system.  Further, if the taught structure is not considered sufficiently explicit regarding flow capabilities, the teaching of use for backwash at minimum renders the claimed capabilities obvious, as it would have been obvious to ensure that the dilution solution is capable of flowing in a reverse direction through the filters in the taught system, to facilitate the suggested backwashing.
Regarding the specific presence of particular conduits and connection points, such elements would be inherent requirements for the structure taught by Schnabel to facilitate operation of the device.  Alternatively, such structures would have been obvious to include for the same purpose.
	With respect to claims 2, 17, and 18, Schnabel teaches a further upstream filter (“I. Filter”) positioned consistent with the claim requirements for a separation filter.  This is taught as providing a different separation e.g. in an example, separation of corpuscular, colloidally dissolved, or suspended ingredients compared to concentration of macromolecular ingredients, such that it necessarily requires a different cutoff.  Alternatively, provision of a different cutoff would have been obvious to facilitate these different functions.
	With respect to claim 3, as above the outlet of the first filter connects to the “concentration section” feeding the second and third filters.
	With respect to claim 4, as above the first filter is intended to remove undesired compounds while the second and third filters concentrate other compounds, such that the first filter would necessarily have a higher cutoff than the second and third filters.  Alternatively, at minimum such relationship would have been obvious to facilitate the desired performance.  Further, selection of appropriate cutoff values would have been an obvious engineering choice based on the materials of interest.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Schnabel et al in view of Giordano et al (US PGPub 2015/0238678 A1) and Kopf et al (US PGPub 2015/0183815 A1).
	Schnabel teaches as above, but is silent to the device being a single plastic disposable component.  Given the broadest reasonable interpretation, whether a device is a disposable may be considered as the intended use as any device is capable of being discarded.
	Regardless, the use of unitary disposable components e.g. cassettes are well known in the art for biological systems, including systems for handling blood or protein solutions similar to that taught by Schnabel.  Giordano teaches systems for hemodialysis and teaches that the system employs a disposable plastic (polycarbonate) cartridge assembly which may contain all of the flow paths for blood and dialysate in a single- or multi-piece construction [0056]; the purpose is to ensure that certain components are not reused with other patients [0019] i.e. to ensure that components which come in contact with blood are not reused [0015].  See further Kopf, which teaches membrane systems for dilution and concentration of fluids [Abs] such as biological sources [0005] and teaches that the system may employ components e.g. filter systems which are formed in disposable cassettes [0085], such that the use of a cassette structure such as that taught by Giordano would be recognized as useful even for broader applications beyond blood processes.  As such, the use of a single-piece disposable construction for the systems taught by Schnabel would have been obvious to one of ordinary skill in the art i.e. to ensure that materials which come into contact with biological fluids such as blood, or food products, or other protein-containing solutions, are not reused with different batches or patients or the like, and that these components can be conveniently replaced as needed.  Finally, see MPEP 2144.04 V.B; making parts integral is generally obvious to those of ordinary skill in the art.

Allowable Subject Matter
Claims 5-14, 16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Further, while claim 15 is rejection under 112(b) for the reasons discussed above, it would be similarly objected to upon correction of such issues so long as the scope of the claim is not broadened, as the current scope is understood to be free from the prior art.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art is represented by Schnabel, discussed above.  Regarding claim 5 and its dependent claims, Schnabel does not teach or fairly suggest a control unit that is configured to execute a specific concentration cycle in which infusion flow is directed alternately through one or another filter, while discharge flow is drawn out of the opposite filter in the pair.  Schnabel does not teach or fairly suggest positioning concentrating filters in a parallel arrangement which would render this possible, and even to the extent that modifications to adopt parallel arrangements might be known in the art, the prior art alone or in combination does not teach or suggest this specific concentration cycle which the claimed control unit must be configured to carry out.
Regarding claim 10, Schnabel does not teach or fairly suggest that the inner volume of the concentration section communicates with the rest of the circuit exclusively through the concentration filters and the separation filter, and modification to adopt such structure would not have been obvious because Schnabel teaches providing a loop for dilution liquid such that forward flow is possible (to improve concentration performance), and such operations require a connection to the concentration section i.e. to allow forward flow through the concentrating filters.  As such, the prior art alone or in combination does not teach or suggest the full features of claim 10.
Regarding claim 11, Schnabel does not teach or fairly suggest a connection between the dilution line and the first chamber i.e. upstream time of the separation filter, or to a control unit controlling aspects of flow therefrom with a wash flow regulator.  As above, Schnabel teaches a loop for dilution and teaches otherwise employing such fluid for backwashing, but does not teach or fairly suggest any forward flow through the first separation filter, which is designed for a different purpose than the concentrating filters in the dilution loop.
Regarding claims 13 and 14, Schnabel does not teach or fairly suggest the provision of check valves or other operating valves in sections of the tubing which might be removable to connect from e.g. the separation filter to the concentrating filters, and there is no teaching or suggestion in the prior art to provide such a feature in a system such as Schnabel’s.
Regarding claim 15, Schnabel does not teach or fairly suggest the presence of a withdrawal conduit or the specific withdrawal operations which a control unit must be configured to carry out, and Schnabel already teaches other conduits i.e. a discharge conduit for which product may flow, as the system operates in a looping manner, such that modification to provide such withdrawal facilities would not have been obvious to one of ordinary skill in the art.
Regarding claim 20, as with claim 5 and its dependent claims the specific concentrating cycle required by the claim would not have been obvious to one of ordinary skill in the art over the system of Schnabel, and the prior art alone or in combination does not teach or suggest the specific cycle regarding flow of particular fluids through particular filters in particular steps.  Further, as with claim 15, the withdrawal provisions taught by Schnabel would not have been obvious to modify to arrive at the claimed withdrawal steps.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        /BRADLEY R SPIES/Primary Examiner, Art Unit 1777